DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to an application filed on 08/27/2021, in which claims 1 - 3, 6 - 8, 10 - 12, 15 - 17, 19 - 22, and 25 - 30 are pending and presented for examination. Applicant has amended claims 1, 7, 8, 10, 16, 17, 20, 26, and 27, and cancelled claims 4, 5, 9, 13, 14, 18, 23, and 24. No new matter is introduced.

Rejection of Claims under 35 USC § 102
3.	Applicants’ arguments with respect to claims 1 - 3, 6 - 8, 10 - 12, 15 - 17, 19 - 22, and 25 - 30 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 9 - 11:
	Although Applicant does not acquiesce in the propriety of the rejection, Applicant has amended claim 1, and submits that Ikai fails to disclose or suggest the features as now recited in amended Claim 1. 
 	Applicant has amended claims 10 and 20 in a similar manner. Ikai does not disclose or suggest a layer index value having a value in range of 0 to ((the determined number of actual dependent layers for the current layer) - 1). 
  	Applicant notes that claim 28 recites "wherein the bitstream is a video coding standard conforming bitstream based on the layer index value being in a range of 0 to ((the determined number of actual dependent layers for the current layer) - 1)." 
 	For at least these reasons, Applicant submits that Ikai fails to disclose or 
suggest the features of independent claims 1, t0, 20, and 28. The dependent claims recite novel and non-obvious features by virtue of dependency upon respective independent claims, but 10Application Number 17/027,384 Response to Office Action mailed May 28, 2021novel and non-obvious features for additional reasons as well. Applicant requests withdrawal of the rejection under 35 U.S.C. § 102(a)(i) of the pending claims, and allowance.of the pending claims. 
 Response to Applicant’s arguments
Examiner respectfully denies Applicant’s request to withdraw the rejection under 35 U.S.C. § 102(a)(1) of the pending claims, and grant allowance.of the pending claims.   
 	Examiner refutes Applicant’s arguments for the following reasons: 
 	Regarding claim 1 as now amended,  Rapaka discloses: a method of encoding video data, the method comprising: determining a respective flag for each layer of a plurality of layers of the video data that indicates whether a respective layer of the plurality of layers is a direct reference layer for a current layer of the video data; (See Rapaka, Par. 0036 and Pars. 0084: syntax element ilp_restricted_ref_layers_flag equal to 0 indicates that no restriction on inter-layer prediction is signaled for any of the direct reference layers of any layer referring to the VPS; syntax element ilp_restricted_ref_layers_flag equal to 1 specifies that restrictions on inter-layer prediction may apply for any of the direct reference layers of one or more layers referring to the VPS) 
	Rapaka appears not to teach the subsequent limitations as disclosed in the recitation of Claim 1. However, Ikai teaches those features in disclosing:
 	determining a number of actual dependent layers from the plurality of layers of the video data for [[a]] the current layer based on each instance that the respective flag of the respective layer of the plurality of layers indicates that the respective layer is a dependent layer and the direct reference layer for the current layer (See Ikai, Abstract, Figs. 11, Fig. 12, Fig. 13 and Pars. 0042 and 0043) the actual dependent layers being a subset of layers that have a layer identification value less than a layer identification value of the current layer, (See Ikai, Fig. 21 and Par. 0043: See also Par. 0153: coding amount of actual dependent layer information) the actual dependent layers being available for inter-layer coding a block in a current picture in the current layer, (See Ikai, Par. 0138: information about an inter-layer reference picture (ILRP) that may be from the plurality of layers, other than the current layer, that includes an inter-layer reference picture for inter-predicting the block in the current picture in the current layer; (See Ikai, Pars. 0094 – 0097) and signaling information indicative of a layer index value, having a value in a range of 0 to ((the determined number of actual dependent layers for the current layer) - 1), to identify the layer other than the current layer based on the determined number of actual dependent layers for the current layer. (See Ikai, Par. 0254: actual dependent layer decoder 403A3, as illustrated in FIG. 22, decodes an inter-layer dependency identifier inter_layer_pred_layer_idc[i] that indicates a dependent layer of the inter-layer prediction from the coded data in the case where the number of actual dependent layers NumActiveRefLayerPics that indicates the number of pictures, of a layer different from the target layer; See also Pars. 0261, 0265 and 0293)
	Consequently, Applicant’s request to put all pending claims to Allowance status is denied, and the rejection of the pending claims is established as follows.  
 	However, if so desired for expediting the prosecution, Applicant is invited to request a telephonic interview with Examiner for the purpose of clarifying any further issues. 


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


8.	Claims 1 - 3, 6 - 8, 10 - 12, 15 - 17, 19 - 22, and 25 - 30 are rejected under 35 U.S.C. 103 as being are rejected under 35 U.S.C. 103 as being anticipated by         Rapaka et al. (US 20150016540 A1), hereinafter “Rapaka,” in view of Ikai et al. (US 20160191933 A1), hereinafter “Ikai,” 

 	In regard to claim 1, Rapaka discloses: a method of encoding video data, (See Rapaka, Abstract: method of coding video data) the method comprising:
determining a respective flag for each layer of a plurality of layers of the video data that indicates whether a respective layer of the plurality of layers is a direct reference layer for a current layer of the video data; (See Rapaka, Par. 0036: A direct reference layer is referred to directly by another layer for purposes of prediction; Pars. 0084: syntax element ilp_restricted_ref_layers_flag equal to 0 indicates that no restriction on inter-layer prediction is signaled for any of the direct reference layers of any layer referring to the VPS; syntax element ilp_restricted_ref_layers_flag equal to 1 specifies that restrictions on inter-layer prediction may apply for any of the direct reference layers of one or more layers referring to the VPS) 
	Rapaka appears not to teach the subsequent limitations as disclosed in the recitation of Claim 1. 
However, Ikai teaches those features in disclosing:
 	determining a number of actual dependent layers from the plurality of layers of the video data for [[a]] the current layer based on each instance that the respective flag of the respective layer of the plurality of layers indicates that the respective layer is a dependent layer and the direct reference layer for the current layer (See Ikai, Abstract, Figs. 11, Fig. 12, Fig. 13 and Pars. 0042 and 0043: derivation procedure for the number of actual reference layer pictures) the actual dependent layers being a subset of layers that have a layer identification value less than a layer identification value of the current layer, (See Ikai, Fig. 21 and Par. 0043: process performed by an actual dependent layer decoder 403A2 of the embodiment of the present invention; See also Par. 0153: coding amount of actual dependent layer information) the actual dependent layers being available for inter-layer coding a block in a current picture in the current layer, (See Ikai, Par. 0138: information about an inter-layer reference picture (ILRP) that may be referenced in the inter-layer prediction; ILRP information includes an inter-layer prediction validity flag (inter_layer_pred_enabled_flag), the number of inter-layer reference pictures (NumActiveRefLayerPics); See also Pars. 0174, 0180 and 0253) wherein the number of actual dependent layers is fewer than a number of layers having the layer identification value less than the layer identification value of the current layer; (See Ikai, Pars. 0138, 0174 and 0253 as cited above; See also Par. 0159: layer dependency flag direct_dependency_flag[i][j] that indicates whether the target layer i is dependent on the reference layer j is decoded, and a dependent layer list RefLayers[ ][ ] and the number of dependent layers NumDirectRefLayers[ ] are derived; See further Pars. 0252, 0253, 0254: number of dependent layers NumDirectRefLayers[nuh_layer_id] (in the case where NumActiveRefLayerPics is less than NumDirectRefLayers[nuh_layer_id]))
determining a layer from the plurality of layers, other than the current layer, that includes an inter-layer reference picture for inter-predicting the block in the current picture in the current layer; (See Ikai, Pars. 0094 – 0097: use of inter-prediction; Pars. 0103, 0110: Information about the prediction list utilization flag can be represented by an inter-prediction flag inter_pred_idc) and 
signaling information indicative of a layer index value, having a value in a range of 0 to ((the determined number of actual dependent layers for the current layer) - 1), to identify the layer other than the current layer based on the determined number of actual dependent layers for the current layer. (See Ikai, Par. 0254: actual dependent layer decoder 403A3, as illustrated in FIG. 22, decodes an inter-layer dependency identifier inter_layer_pred_layer_idc[i] that indicates a dependent layer of the inter-layer prediction from the coded data in the case where the number of actual dependent layers NumActiveRefLayerPics that indicates the number of pictures, of a layer different from the target layer; See also Pars. 0261, 0265 and 0293; - (Ikai discloses the method of claim 1, wherein signaling information indicative of the layer index value comprises signaling information indicative of the layer index value having a value in a range of 0 to a value determined from the determined number of actual dependent layers for the current layer. (See Ikai, Pars. 0256 and 0277)))
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Rapaka and Ikai,  before him/her, to combine the capabilities of those references to implement a method of encoding, the method comprising determining a number of actual dependent layers for a current layer, determining an inter-layer reference picture in a layer different than the current layer, and signaling information indicative of a layer index value to identify the layer different than the current layer based on the determined number of actual dependent layers for the current layer.
	In regard to claim 2, the combination of Rapaka and Ikai discloses the method of claim 1, further comprising: signaling information indicative of a difference between a block in the inter-layer reference picture and the block in the current picture in the current layer. (See Ikai, Par. 0385: generating a residual signal by subtracter 102 to output generated residual signal) 	In regard to claim 3, the combination of Rapaka and Ikai discloses the method of claim 1, wherein the layer index value is constrained to be less than or equal to the number of actual dependent layers for the current layer. (See Ikai, Par. 0256: actual dependent layer i that has a value of zero to the number of actual dependent layers NumActiveRefLayersPics-1; dependent layer identifier inter_layer_pred_layer_idc[i] is specified from the actual dependent layer i; See also Par. 0277: decoder 403A4 may derive the dependent layer identifier inter_layer_pred_layer_idc[i] and perform the same process as the actual dependent layer decoder 403A3 to derive the actual dependent layer RefPicLayerId[ ] from the dependent layer identifier inter_layer_pred_layer_idc[i].)  	In regard to claims 4, 5, 9, 13, 14, 18, 23 and 24, the claims are cancelled and no longer analyzed.
	In regard to claim 6, the combination of Rapaka and Ikai discloses the method of claim 1, further comprising: constructing a list of candidate layers, wherein signaling information indicative of the layer index value comprises signaling information indicative of the layer index value in the constructed list. (See Ikai, Par. 0241 and Fig. 21: Constructing a list of candidate layers and counting the number of dependent layers) 	In regard to claim 7, the combination of Rapaka and Ikai discloses the method of claim 1, wherein determining the number of actual dependent layers for the current layer comprises: incrementing a counter value at each instance that the respective flag of the respective layer indicates that the respective layer is the dependent layer and the direct reference layer for the current layer  (The rationale evoked in rejection of Claim 6 above applies, mutatis mutandis, to the subject-matter of the corresponding dependent Claim 7 on the basis of Ikai, Par. 0241) 	In regard to claim 8, the combination of Rapaka and Ikai discloses the method of claim [[1]] 7, wherein the inter-layer reference picture is in a same access unit as the current picture. (See rationale evoked in rejection of Claim 1 above applies, mutatis mutandis, to the subject-matter of Claim 8; - (Transmitting inter-layer reference pictures in the same access unit is regarded as a common design procedure in the present context))  
	In regard to claim 10, the combination of Rapaka and Ikai teaches a device for encoding video data, the device comprising: memory configured to store layers of video data; and processing circuitry configured to: determine a respective flag for each layer of a plurality of layers of the video data that indicates whether a respective layer of the plurality of layers is a direct reference layer for a current layer of the video data; determine a number of actual dependent layers from the plurality of layers for [[a]] the current layer based on each instance that the respective flag of the respective layer of the plurality of layer indicates that the respective layer is a dependent layer and the direct reference layer for the current layer, the actual dependent layers being a subset of the plurality of layers that have a layer identification value less than a layer identification value of the current layer, the actual dependent layers being available for inter-layer coding a block in a current picture in the current layer, wherein the number of actual dependent layers is fewer than a number of the layers having the layer identification value less than the layer identification value of the current layer; determine a layer of the plurality of layers, other than the current layer, that includes an inter-layer reference picture for inter-predicting the block in the current picture in the current layer; and signal information indicative of a layer index value, having a value in a range of 0 to ((the determined number of actual dependent layers for the current layer) - 1), to identify the layer other than the current layer based on the determined number of actual dependent layers for the current layer. (The rationale evoked in rejection of Claim 1 above applies, mutatis mutandis, to the subject-matter of the corresponding independent Claim 10, which is a device drawn to the method of Claim 1) 	In regard to claim 11, the combination of Rapaka and Ikai teaches the device of claim 10, wherein the processing circuitry is configured to: signal information indicative of a difference between a block in the inter-layer reference picture and the block in the current picture in the current layer. (The rationale evoked in rejection of Claim 2 above applies, mutatis mutandis, to the subject-matter of the corresponding dependent Claim 11, which is a device drawn to the method of Claim 2)	In regard to claim 12, the combination of Rapaka and Ikai teaches the device of claim 10, wherein the layer index value is constrained to be less than or equal to the number of actual dependent layers for the current layer. (The rationale evoked in rejection of Claim 3 above applies, mutatis mutandis, to the subject-matter of the corresponding dependent Claim 12, which is a device drawn to the method of Claim 3) 
	In regard to claim 15, the combination of Rapaka and Ikai teaches the device of claim 10, wherein the processing circuitry is configured to: construct a list of candidate layers, wherein to signal information indicative of the layer index value, the processing circuitry is configured to signal information indicative of the layer index value in the constructed list. (See Ikai, Par. 0241 and Fig. 21: Constructing a list of candidate layers and counting the number of dependent layers)	In regard to claim 16, the combination of Rapaka and Ikai teaches the device of claim 10, wherein to determine the number of actual dependent layers for the current layer, the processing circuitry is configured to: increment a counter value at each instance that the respective flag of the respective layer indicates that the respective layer is the dependent layer and the direct reference layer for the current layer  (See again Ikai, Par. 0241 and Fig. 21, as applied in above rejection of Claim 15)  
	In regard to claim 17, the combination of Rapaka and Ikai teaches the device of [[10]] 16, wherein the inter-layer reference picture is in a same access unit as the current picture. (See rationale evoked in rejection of Claim 8 above applies, mutatis mutandis, to the subject-matter of Claim 17)
	In regard to claim 19, the combination of Rapaka and Ikai teaches the device of claim 10,, wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box. (See Ikai, Pars. 0070 and 0454; - (i.e., disclosure of a computer and display)) 	In regard to claim 20, the combination of Rapaka and Ikai teaches a computer-readable storage medium storing instructions thereon that when executed cause one or more processors to: determine a respective flag for each layer of a plurality of layers of video data that indicates whether a respective layer of the plurality of layers is a direct reference layer for a current layer of the video data; determine a number of actual dependent layers from the plurality of layers of the video data for [[a]] the current layer based on each instance that the respective flag of the respective layer of the plurality of layers indicates that the respective layer is a dependent layer and the direct reference layer for the current layer, the actual dependent layers being a subset of the plurality of layers that have a layer identification value less than a layer identification value of the current layer, the actual dependent layers being available for inter-layer coding a block in a current picture in the current layer, wherein the number of actual dependent layers is fewer than a number of the layers having the layer identification value less than the layer identification value of the current layer; determine a layer of the plurality of layers, other than the current layer, that includes an inter-layer reference picture for inter-predicting the block in the current picture in the current layer; and signal information indicative of a layer index value, having a value in a range of 0 to ((the determined number of actual dependent layers for the current layer) - 1), to identify the layer other than the current layer based on the determined number of actual dependent layers for the current layer. (See rationale applied to rejection of Claim 10 as applied, mutatis mutandis, to Claim 20)  
	In regard to claim 21, the combination of Rapaka and Ikai teaches the computer-readable storage medium of claim 20, further comprising instructions that cause the one or more processors to: signal information indicative of a difference between a block in the inter-layer reference picture and the block in the current picture in the current layer. (The rationale evoked in rejection of Claim 2 above applies, mutatis mutandis, to the subject-matter of the corresponding dependent Claim 21, which is a computer-readable storage medium comprising instructions that cause the one or more processors to perform similar functions as the method of Claim 2) 	In regard to claim 22, the combination of Rapaka and Ikai teaches the computer-readable storage medium of claim 20, wherein the layer index value is constrained to be less than or equal to the number of actual dependent layers for the current layer. (The rationale evoked in rejection of Claim 3 above applies, mutatis mutandis, to the subject-matter of the corresponding independent Claim 22, which is a computer-readable storage medium of a device drawn to the method of Claim 3). 	In regard to claim 25, the combination of Rapaka and Ikai teaches the computer-readable storage medium of claim 20, further comprising instructions that cause the one or more processors to: construct a list of candidate layers, wherein the instructions that cause the one or more processors to signal information indicative of the layer index value comprise instructions that cause the one or more processors to signal information indicative of the layer index value in the constructed list. (See Ikai,  Par. 0241 and Fig. 21, as applied in above rejection of claims 6, 7, and 15) 	In regard to claim 26, the combination of Rapaka and Ikai i teaches the computer-readable storage medium of claim 20, wherein the instructions that cause the one or more processors to determine the number of actual dependent layers for the current layer comprise instructions that cause the one or more processors to: increment a counter value at each instance that the respective flag of the respective layer indicates that the respective layer is the dependent layer and the direct reference layer for the current layer  (See again Par. 0241 and Fig. 21, as applied in rationale evoked in above rejection of claims 6, 7, and 25)  	In regard to claim 27, the combination of Rapaka and Ikai teaches the computer-readable storage medium of claim [[20]] 26, wherein the inter-layer reference picture is in a same access unit as the current picture. (See rationale evoked in rejection of Claim 8 above applies, mutatis mutandis, to the subject-matter of Claim 27) 	In regard to claim 28, the combination of Rapaka and Ikai teaches a device for decoding video data, the device comprising: memory configured to store layers of video data; and processing circuitry configured to: receive, in a bitstream, information indicative of a layer index value based on a determined number of actual dependent layers for a current layer, the actual dependent layers being a subset of layers that have a layer identification value less than a layer identification value of the current layer, the actual dependent layers being available for inter-layer coding a block in a current picture in the current layer, wherein the number of actual dependent layers is fewer than a number of layers having the layer identification value less than the layer identification value of the current layer, wherein the bitstream is a video coding standard conforming bitstream based on the layer index value being in a range of 0 to ((the determined number of actual dependent layers for the current layer) -1); determine an inter-layer reference picture in a layer identified by the layer index value and different than the current layer; and reconstruct a block in a current picture in the current layer based on the inter-layer reference picture. (See rationale applied to rejection of Claim 10 as applied, mutatis mutandis, to rejection of Claim 28) 	In regard to claim 29, the combination of Rapaka and Ikai teaches the device of claim 28, further comprising a display configured to display the current picture. (See Ikai, Pars. 0070 and 0454; - (i.e., disclosure of a computer and display))	In regard to claim 30, the combination of Rapaka and Ikai teaches the device of claim 28, wherein the processing circuitry is configured to receive residual data indicative of a difference between a prediction block in the inter-layer reference picture and the block in the current picture, and wherein to reconstruct the block, the processing circuitry is configured to add the residual data to the prediction block. (The rationale evoked in rejection of Claim 2 above applies, mutatis mutandis, to the subject-matter of the corresponding dependent Claim 30, which is a device which performs similar functions as the method of Claim 2)


References considered but not cited
9.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
		Kang et al. (US 20190068990 A1) teaches METHOD FOR ENCODING/DECODING IMAGES, AND APPARATUS USING SAME.
		George et al. (WO 2014106651 A1) teaches Video decoder e.g. hybrid video decoder for decoding multilayer video data stream periodically determines subdivision of pictures of layers into spatial segments from short-term syntax elements of multi-layer video data stream.
	

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487